NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 20-1577
                                     ______________

                                  THOMAS AHEARN,
                           as parents and natural guardians of
                           Louis Ahearn, EILEEN AHEARN,
                    as parents and natural guardians of Louis Ahearn,

                                                               Appellants

                                             v.

                 EAST STROUDSBURG AREA SCHOOL DISTRICT;
                      COLONIAL INTERMEDIATE UNIT 20
                              ______________

                   On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civ. No. 3-19-cv-00868)
              Honorable Malachy E. Mannion, United States District Judge
                                   ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                   February 9, 2021

            BEFORE: CHAGARES, SCIRICA, and COWEN, Circuit Judges

                                  (Filed: March 5, 2021)



                                     ______________

                                        OPINION


 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
                                     ______________

COWEN, Circuit Judge.

       Plaintiffs Thomas Ahearn and Eileen Ahearn, as parents and guardians of their

adult son Louis Ahearn, appeal from the order of the United States District Court for the

Middle District of Pennsylvania granting the motion to dismiss filed by Defendants East

Stroudsburg School District and Colonial Intermediate Unit 20. We will affirm.

                                             I.

       During the 2013-2014 school year, Louis attended East Stroudsburg High School

North and was educated in an autistic support class conducted by Colonial Intermediate

Unit 20. Louis “has been identified as an individual with an intellectual disability,

autism, and speech and language impairment.” (A34; see also A35 (alleging that

Defendants were aware that Louis had several specified skills limitations).) “To allow

for the attendance of [Louis] at the East Stroudsburg Area School District, the Defendants

developed a staff action for emergency plan ‘SAFE PLAN’ in order to redirect him and

keep him on task during the school day.” (A35.) However, Defendants allegedly failed

to follow the plan. Specifically, Plaintiffs alleged that, on one occasion, their son was

restrained and placed in handcuffs by a school resource officer at the request of the

Defendants’ representatives. On another occasion, he was allegedly locked in a school

bathroom (where he caused harm both to himself as well as items in the room). “At no

time prior to treating Louis in this way did the Defendants call the Plaintiffs and/or 911 as

indicated in Louis’ ‘SAFE PLAN.’” (A36.) According to Plaintiffs, Defendants’ actions

caused Louis to develop fear, become afraid of strangers, and have an aversion to using

                                             2
restrooms and bathrooms. Because they were concerned that Defendants could not

educate Louis and follow the SAFE PLAN, Plaintiffs enrolled him in a different school in

November 2015. Plaintiffs also alleged that Louis would require additional educational

support beyond the time frame mandated by the Commonwealth of Pennsylvania.

       Plaintiffs filed a state court action against Defendants, alleging, inter alia,

violations of the Fourteenth Amendment and Section 504 of the Rehabilitation Act, 29

U.S.C. § 504. After Defendants had removed the case to the District Court and moved to

dismiss for failure to exhaust administrative remedies under the Individuals with

Disabilities Education Act (“IDEA”), Plaintiffs filed an amended complaint. In their

amended complaint, they advanced a Fourteenth Amendment claim pursuant to 42 U.S.C.

§ 1983 and a disability discrimination claim under Section 504. Defendants again moved

to dismiss for failure to exhaust administrative remedies. The District Court granted the

motion “[because] both of plaintiffs’ federal claims against defendants fall under the

IDEA and [because] plaintiffs have not exhausted the IDEA administrative remedy

process.” Ahearn v. E. Stroudsburg Sch. Dist., CIVIL ACTION NO. 3:19-0868, 2020

WL 754337, at *8 (M.D. Pa. Feb. 13, 2020).

                                                   II.

       “The IDEA requires participating states to provide disabled children with a FAPE

[free and appropriate public education], 20 U.S.C. § 1412(a)(1)(A), and sets forth an

administrative mechanism for resolving disputes concerning whether a school has

complied, id. § 1415.” Wellman v. Butler Area Sch. Dist., 877 F.3d 125, 131 (3d Cir.



                                               3
2017). The statute requires exhaustion of other federal claims “seeking relief that is also

available” under the IDEA:

       Nothing in this chapter shall be construed to restrict or limit the rights,
       procedures, and remedies available under the Constitution, the Americans
       with Disabilities Act of 1990, title V of the Rehabilitation Act of 1973, or
       other Federal laws protecting the rights of children with disabilities, except
       that before the filing of a civil action under such laws seeking relief that is
       also available under this subchapter, the procedures under subsections (f)
       and (g) shall be exhausted to the same extent as would be required had the
       action been brought under this subchapter.

20 U.S.C. § 1415(l). Accordingly, “exhaustion of the IDEA’s administrative process is

also required in non-IDEA actions where the Plaintiff seeks relief that can be obtained

under the IDEA.” Batchelor v. Rose Tree Media Sch. Dist., 759 F.3d 266, 272 (3d Cir.

2014). Under the Fry test, “we consider the ‘crux’—the ‘gravamen’—of the complaint to

determine whether a plaintiff seeks relief for ‘denial of the IDEA’s core guarantee [of] . .

. a free and appropriate education.’” Wellman, 877 F.3d at 127 (quoting Fry v. Napoleon

Cmty. Schools, 137 S. Ct. 743, 748 (2017)).1

       It is undisputed that Plaintiffs did not exhaust administrative remedies under the

IDEA. Plaintiffs, however, argue that the IDEA’s exhaustion mandate did not apply to

his claims because: (1) the rights recently afforded by the Supreme Court in Knick v.

Township of Scott, 139 S. Ct. 2162 (2019), to property owners to a federal forum for

claims of unconstitutional treatment at the hands of state officials should be extended to

students and families who claim the deprivation of constitutional rights in a school


       1
         The District Court granted Defendants’ motion to dismiss for lack of subject
matter jurisdiction under Federal Rule 12(b)(1). See, e.g., Batchelor, 759 F.3d at 271-72.
We have appellate jurisdiction under 28 U.S.C. § 1291.
                                              4
setting; and (2) the District Court erred in its application of the Fry test. We, however,

conclude that the District Court appropriately applied the statutory exhaustion

requirement.

       Knick did not involve the application of a federal statutory provision mandating

the exhaustion of administrative remedies. Instead, the Supreme Court overruled prior

precedent holding that a property owner whose property has been taken by a local

government has not suffered a violation of his Fifth Amendment rights and cannot bring a

federal takings claim in federal court until a state court has denied his claim for just

compensation under state law. See, e.g., id. at 2167-68. The Supreme Court recognized

that exhaustion of state remedies is not a prerequisite to an action under § 1983. See,

e.g., id. at 2167. However, the IDEA does set forth its own exhaustion requirement

applicable to constitutional claims under § 1983 where the plaintiff seeks “relief that is

also available” under the special education statute. See, e.g., Ahearn, 2020 WL 754337,

at *7 (“The Court in Knick did not overturn Fry and did not address exhaustion under the

IDEA.”).

       Plaintiffs further argue that exhaustion was not required under Fry because neither

of the alleged incidents “had anything to do with [Louis’s] educational program.”

(Appellants’ Brief at 8.) According to Plaintiffs, they sought redress for unconstitutional

conduct and discrimination in violation of the Rehabilitation Act. They also contend that,

“[h]ad Louis been handcuffed or locked in a bathroom at a public facility other than the

school, he could have raised the same claims against a separate entity” and that any

“adult individual who had been handcuffed without justification and/or locked in a

                                              5
bathroom would have a right to bring a claim for mistreatment” (id. at 8-9). See, e.g.,

Fry, 137 S. Ct. at 756 (“First, could the plaintiff have brought essentially the same claim

if the alleged conduct had occurred at a public facility that was not a school—say, a

public theater or library? And second, could an adult at the school—say, an employee or

visitor—have pressed essentially the same grievance? When the answer to those

questions is yes, a complaint that does not expressly allege the denial of a FAPE is also

unlikely to be truly about that subject; after all, in those other situations there is no FAPE

obligation and yet the same basic suit could go forward.”). Furthermore, Plaintiffs

contend that exhaustion should be excused as futile because the relief they seek (i.e.,

money damages) is not allowed under the IDEA.

       We agree with the District Court that the crux or gravamen of Plaintiffs’ amended

complaint was the denial of a FAPE. Far from merely referencing the SAFE PLAN to

“show that the Appellees were on notice of Louis’ inability to protect himself”

(Appellants’ Brief at 18), the pleading relied on this plan, which was developed to “allow

for the attendance of [an individual identified as having an intellectual disability as well

as speech and language impairment] at the East Stroudsburg Area School District.”

(A35.) The amended complaint specifically alleged that, “[d]uring Louis’ attendance at

the East Stroudsburg High School North, the Defendants did not follow his ‘SAFE

PLAN.’” (A36; see also, e.g., id. (“At no time prior to treating Louis in this way did the

Defendants call the Plaintiffs and/or 911 as indicated in Louis’ ‘SAFE PLAN’.”).)

Plaintiffs further claimed that, “[d]ue to Plaintiffs’ concerns over the East Stroudsburg

Area School District [sic] to educate their son, Plaintiffs enrolled Louis in the Colonial

                                              6
Academy in Wind Gap, Pennsylvania in November of 2015, necessitating a one hour one

way bus ride for Louis to attend school.” (A36-A37.) In turn, Louis allegedly “will

require additional educational support beyond the time frame mandated by the

Commonwealth of Pennsylvania.” (A38.) Plaintiffs even went to so far as to allege that

the Defendants’ conduct “has deprived Louis Ahearn of a free appropriate public

education” (and as a result allegedly constituted unlawful discrimination under the

Fourteenth Amendment). (A37.) Finally, we agree with the District Court that “‘[i]t is of

no moment that plaintiffs only seek monetary damages in their complaint.’” Ahearn,

2020 WL 754337, at *7 (quoting J.A. ex rel. Leduc v. Wyoming Valley W. Sch. Dist.,

Civil No. 15-1750, 2016 WL 4502451, at *5 (M.D. Pa. Aug. 29, 2016), aff’d, 722 F.

App’x 190 (3d Cir. 2018)); see also, e.g., Rohrbaugh ex rel. Rohrbaugh v. Lincoln

Intermediate Unit, 255 F. Supp. 3d 589, 597-98 (M.D. Pa. 2017) (recognizing that

restraint techniques are not implemented on adult employees of schools nor are they

implemented on minors in other public institutions and that alleged conduct was unique

to disabled student at school, thereby indicating that complaint probably did concern a

FAPE).

                                                III.

      For the foregoing reasons, we will affirm the order of the District Court.




                                            7